Citation Nr: 0300134	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  98-19 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center at Portland, 
Oregon


THE ISSUE

Entitlement to payment of medical expenses incurred at 
Tillamook County General Hospital on January 27, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Portland, 
Oregon, which denied entitlement to payment for care 
rendered at Tillamook County General Hospital on January 
27, 1998.

In June 2002, the veteran testified at a personal hearing 
before the undersigned Board Member at the RO, a 
transcript of which is of record.  


FINDINGS OF FACT

1.  At the time of the January 1998 private 
hospitalization, the veteran was service connected for a 
seizure disorder; since March 1998, he has been service 
connected for depressive disorder and personality changes 
secondary to his seizure disorder; and a total rating 
based on individual unemployability (TDIU) has been in 
effect since June 2002. 

2.  Evidence and medical opinion of record sustains that 
the cerebral vascular accident diagnosed concurrent with 
the 1-day private January 1998 hospital emergency room 
admission was symptomatically not dissociable from and/or 
aggravating his service-connected problems.

3.  The aggregate credible evidence establishes a 
reasonable probability that the care rendered at Tillamook 
County General Hospital on January 27, 1998 was under 
emergency circumstances for which fully comparable and 
immediate adequate VA facilities and care were not 
demonstrated to have been reasonably and feasibly 
available, and to which the veteran's transfer could not 
have been reasonably expected.

4.  Credible testimony, and other evidence of record, is 
reflective of a reasonably justifiable understanding by 
all impacted parties of implied approval by VA for the 
private care for stabilization purposes pending transfer 
to the VAMC.

5.  Further authorization for transfer to VA was requested 
and granted immediately; the veteran was transferred as 
soon as it was feasible to a VA facility, when he had been 
stabilized with Heparin, an ambulance having been sent as 
agreed by VA to pick him up.


CONCLUSION OF LAW

The criteria for payment of medical expenses incurred at 
Tillamook County General Hospital on January 27, 1998, 
have been met. 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

VA has issued final rules to amend adjudication 
regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that VA has met its duty to notify and 
assist in the veteran's case. In the statement of the case 
(SOC), the RO informed the veteran of the evidence 
necessary to establish entitlement to reimbursement for 
the pertinent day of private care.  The RO also included 
the pertinent regulations that applied to the veteran's 
claim.  The veteran was sent the SOC, and a copy of this 
was mailed to the veteran's accredited representative.  
These were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to 
notices mailed by the VA)).  

At the hearing and throughout the remainder of the 
appellate period, discussions have taken place, and the 
veteran has indicated his understanding with regard to the 
necessity for certain evidence, the acquisition of 
evidence, and the respective responsibilities incumbent on 
VA and veteran for obtaining such pursuant to the mandates 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has reviewed the facts of this case in light of 
the new VCAA regulations and finds that VA has made all 
reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992).


Criteria

Generally, the admission of a veteran to a non-VA hospital 
at VA expense must be authorized in advance.  38 C.F.R. § 
17.54 (2001).  

However, the fact that a VA hospital diverted a veteran to 
a private facility does not constitute advance 
authorization of private care at VA expense.  See Malone 
v. Gober, 10 Vet. App. 539, 544 (1997).  The United States 
Court of Appeals for Veterans Claims (Court) determined, 
in Smith (Thomas) v. Derwinski, 2 Vet. App. 378, 379 
(1992), that "The advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization 
contemplated in the regulation."  

Under 38 U.S.C.A. § 1728(a) (West 1991) and 38 C.F.R. § 
17.120 (2001) (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in 
non-VA facilities, under certain circumstances for the 
reasonable value of such care or services for which such 
veterans have made payment from sources other than VA.

The circumstances set forth under the law are specific, 
and include the following:

(1) Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service- 
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to 
be aggravating a service-connected 
disability;

	(C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or

	(D) for any illness, injury or 
dental condition in the case of a 
veteran who is

(1) a participant in a vocational 
rehabilitation program; and

(2) medically determined to have been 
in need of care or treatment to make 
possible such veteran's entrance into a 
course of training, or prevent 
interruption of a course of training, 
or hasten the return to a course of 
training which was interrupted because 
of such illness, etc.; and

(3) VA or other federal facilities were 
not feasibly available, and an attempt 
to use them beforehand would not have 
been reasonable, sound, wise or 
practical.

38 C.F.R. § 17.53 sets forth limitations on use of public 
or private hospitals.  That section provides that the 
admission of any patient to a private or public hospital 
at VA expense will only be authorized if a VA medical 
center or other Federal facility to which the patient 
would otherwise be eligible for admission is not feasibly 
available.  A VA facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or 
private facilities.  In those instances where care in 
public or private hospitals at VA expense is authorized 
because a VA or other Federal facility was not feasibly 
available, as defined in this section, the authorization 
will be continued after admission only for the period of 
time required to stabilize or improve the patient's 
condition to the extent that further care is no longer 
required to satisfy the purpose for which it was 
initiated.

The Court has held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993); 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated 
under the aforecited statute.  See Hennessey v. Brown, 7 
Vet. App. 143, 147 (1994); Cotton v. Brown, 7 Vet. App. 
325, 328 (1995).  However, these and the other elements of 
medical emergency and feasible availability of VA 
facilities are cumulative criteria rather than independent 
bases for consideration of reimbursement.  See, e.g., 
Malone v. Gober, op. cit.; Cotton, supra; Argo v. 
Derwinski, 2 Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to 
determine credibility in any number of contexts, whether 
it has to do with testimony or other lay or other 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility 
thereof in the context of probative medical evidence, see 
Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In any 
event, the Board has the duty to assess the credibility 
and weight to be given the evidence.


Factual Background

Prior medical reports and evaluations are of record for 
comparative purposes.  The veteran has a long history of 
generalized and specific disability as a result of his 
seizure disorder.

According to documentation in the file, in March 1988, 
Social Security Administration determined that the 
veteran's seizure disorder as well as psychiatric 
impairment has rendered him unemployable since 1986.  
Specifically, it noted that he has severe epilepsy, with 
major motor seizures documented by EEG and detailed 
description of a typical seizure pattern occurring more 
frequently than once a month despite prescribed treatment, 
with loss of consciousness and convulsive seizures, and 
minor motor seizures occurring more frequently than once 
weekly despite treatment, with alteration of awareness or 
loss of consciousness and transient post-ictal 
manifestations of unconventional behavior or significant 
interference with activity during the day, and dysthymic 
disorder resulting in marked restriction of activities of 
daily living and frequent deficiencies of concentration, 
persistence, or pace.  

At the time of the January 1998 private hospitalization, 
the veteran was service-connected only for seizure 
disorder.  

The private hospital visit, and the circumstances 
surrounding it in question in this case, can well be very 
briefly summarized.  On January 27, 1998, the veteran 
presented at the emergency room of a private facility, 
Tillamook County General Hospital.  On the admission 
sheet, it is noted that he had no local primary health 
care provider; that the primary care was through VA; and a 
specific VA physician at the VAMC in Portland is shown as 
"Accepting".  

The then 70 year old veteran complained of having awakened 
that morning at about 1130 hours with unilateral facial 
drooping, some slurring of speech and left hand 
"dyscoordination".  He had gone to sleep at approximately 
0300 hours without symptoms.  He was noted to have a 
history of hypertension as well as generalized seizure 
disorder but had had no prior cerebrovascular accidents or 
transient ischemic attacks (TIAs).  His seizures has 
recently been well controlled by the use of Carbamazepine.  

On admission, his blood pressure was 170/90.  Other than 
some nasal congestion, admission findings were relatively 
normal.  A computer tomography (CT) scan showed ethmoid 
and frontal sinusitis but no sign of acute hemorrhage.  
His blood work was normal and the Carbamazepine level was 
therapeutic.  An electrocardiogram (ECG) was normal.  
While admitting chemistry findings were still pending, the 
admitting physician started him on Heparin and aspirin, 
and immediately contacted the VA physician cited on 
admission at the VAMC.  The notation was made that "The 
patient has been accepted for transfer, and ambulance is 
being sent from Portland to transfer this patient.'  

Diagnosis was acute cerebrovascular accident, probably 
left hemispheric; and hypertension.  He was then 
transferred to the VAMC. 

Subsequently, extensive information was received from 
private and VA evaluations relating to the veteran's 
psychiatric problems.  VA examinations in November and 
December 1998 concluded that he had depressive disorder 
secondary to his seizure disorder as well as personality 
changes secondary also to the seizure disorder.  From a 
date in March 1998, determined by the RO to have been the 
date of claim, the veteran was service-connected for 
depressive disorder and personality changes secondary to 
his seizure disorder.  

[Parenthetically, as a result of these two disorders, a 
total rating based on individual unemployability (TDIU) 
has been effect since June 2002, again based on the RO's 
determination as to the date of his claim therefor.  In 
neither of these benefit assignments has the veteran 
disagreed with the effective dates.  In fact, the TDIU 
benefit was granted after the veteran had indicated his 
despair at the lack of a decision in his claim and had 
withdrawn (and then reconsidered) the issue]. 

VA evaluations are in the file from 1999 with regard to 
both psychiatric and neurological problems.  Apparently 
the veteran has had no care for significant residuals or 
recurrence of the 1998 stroke.

A VA report is of record dated in October 1999 showing 
that the veteran now had a new primary physician in 
Tillamook who would be his contact for emergencies.  The 
veteran's problems were shown to include a history of 
right middle cerebral artery CVA; hypertension; seizure 
disorder and osteoarthritis.  Clinical records show that 
he was seen regularly including for counseling for anger 
management, etc.

A number of statements and assessments of the veteran's 
health are in the file from AS, a licensed social worker 
who has worked with him for some time.  One such document 
is dated in February 2001, and says in pertinent part:

(The veteran) began counseling at this 
office on 5-20-98.  Presenting symptoms 
indicate a diagnosis of 296.3 Major 
Depressive Disorder, Recurrent.  It is 
important to emphasize that in my 
professional opinion, the disorder is 
the direct result of the epileptic 
condition he has had for many years and 
the drugs that keep it under control.  
In addition, a recent stroke has 
triggered much anxiety in addition to 
the depression.

No matter which diagnosis is used, 
because of the above factors, (the 
veteran) certainly qualifies for 100% 
disability.  The following are 
symptomatic factors in the diagnosis:

(The veteran) is unable to 
sustain positive interpersonal 
relationships.  He is unable to 
maintain community support 
systems because of high 
irritability and explosive 
moods.

(The veteran) alternates 
between daily depressive 
symptoms, such as inability to 
sleep, forgetfulness, frequent 
tearfulness, personal care, and 
isolation.

There is noted psychomotor 
agitation much of the time.  
His partner reports that when 
the psychomotor agitation 
becomes very high, it often 
leads to a seizure.  I have 
never seen him without the 
psychomotor agitation - ever.

He has diminished ability to 
concentrate every day, both by 
self report and observed by 
others.

The symptoms above cause clinically 
significant impairment in social, 
physical, and emotional areas of 
functioning within his family and 
community.  It is my professional 
opinion that he is 100% disabled and 
that the epileptic condition he has had 
for many years, and the drugs that keep 
it under control are significant to the 
Major Depression, Recurrent.

At the hearing, the veteran testified at length as to the 
circumstances of his disabilities, and among other 
assertions, indicated that it was his understanding that 
approval had been obtained by the private hospital at the 
time of his emergency admission; and that the visit had 
been authorized, with transfer to the VAMC also authorized 
as soon as possible.  

The veteran reported that on awakening and discovering his 
symptoms, he had called VA, and was told by a staff member 
there (a nurse, he thought) to get in an ambulance or 
other transport and get to the nearest hospital as quickly 
as possible.  He indicated that the emergency room at the 
private Tillamook County General Hospital was infinitely 
closer to his home than the VA; that he was admitted there 
on an emergency basis; that the intent was simply to 
stabilize him, or so he had been told by the admitting 
physician; that this was what was done during his brief 
care at the facility; and that approval had been obtained 
for his transfer as soon as that could take place, which 
in fact, had been exactly what had happened.  The 
transcript of the hearing is of record.


Analysis

The VAMC has denied the veteran's claim primarily on the 
basis that it was not rendered for a service-connected 
disability.  As cited above, that is not the only 
alternative basis for a grant of the benefit requested.  
In any event, the Board has reviewed the evidence of 
record, including the testimony provided by the veteran, 
and finds that for several possible reasons, the evidence 
supports the grant of payment of costs associated with 
medical expenses incurred at Tillamook County General 
Hospital on January 27, 1998. 

From the outset, it must be noted that the undersigned 
Board Member had an opportunity to observe the veteran at 
the June 2002 hearing and found him to be a very credible 
witness.  He testified that he was under the impression 
that his admission via the emergency room for a single day 
admission to the private facility in January 1998 was VA-
approved.  

The veteran had in fact called VA and was told to go to 
the private facility.  And, although this sort of factual 
situation per se has been held by the Court to be 
insufficient for authorization, the evidence of record 
certainly tends to support the conclusion that such a 
belief on the veteran's part, and in all probability, the 
part of the private admitting physician who made notations 
in the file, was not an unreasonable one.  

However, regardless of the efficacy of that premise, it is 
unnecessary to render a determination as to whether there 
was authorization or the appearance of such, in fact, 
since the veteran qualifies under other bases.

In sum, the veteran had a decades-long history of seizures 
with peculiar behavior during such seizures.  Reference to 
a decade earlier SSA findings shows that this was at least 
at one time, a significant problem; and regardless of 
whether he was then service-connected or not for them, he 
had also had associated psychiatric problems manifested by 
additional peculiar symptoms.  [All of these are now 
service-connected although absent a claim having been 
filed by the veteran prior thereto, the mental health 
aspects were admittedly not adjudicated as service-
connected at the time of the admission].

With regard to the specific facts of the situation at 
hand: The veteran had gone to bed one morning, and hours 
later, awakened with a variety of significant troubling 
symptoms none of which he had ever experienced before.  To 
even the least informed casual observer, these symptoms 
would have been of clearly of a predominantly neurological 
etiology, which would have been understandably frightening 
to anyone let alone someone who had a decades-long history 
of idiosyncratic (and neurologically associated) seizures.  

It is entirely probable that when he awakened late on the 
morning of January 27, no one, including the veteran, 
really knew what had occurred.  In any event, given the 
nature of the symptoms and clear-cut evidence that they 
were of a serious and neurological nature, going to a 
private facility which was quite close to his home, and a 
lot closer than the VA where he ordinarily got care, was 
not only not irrational, but in fact, entirely appropriate 
under the circumstances.  In any event, the veteran has 
credibly testified that he called VA and was told to go to 
the private facility, so it would appear that he was 
merely deferring to the more seasoned and informed 
authority in that regard.

Moreover, a specific note in the very initial segment of 
the emergency room records at the time of admission was 
that VA had been contacted, that the veteran had no local 
primary health care provider other than the primary care 
which was through VA; and more importantly, a specific 
(named) VA physician at the VAMC in Portland is shown as 
"Accepting".  This aggregate of facts is subject to 
various interpretations, all basically in the veteran's 
favor.

The VA facility is considerably more remote from the 
veteran's home than the named private hospital.  And 
moreover, the veteran's symptomatic appearance on 
awakening, coupled with his telephonic communication with 
VA, certainly would give rise to the assumption that it 
was an emergency, and that he should go to the private 
facility with haste.  

Unquestionably, the veteran was in no position to make 
judgments as to what his symptoms might or might not bode.  
And whether VA was or was not factually or feasibly able 
to treat him, and/or whether he should have attempted to 
use the VA facilities beforehand, was certainly rendered 
moot when he called VA and VA told him to expeditiously 
take himself elsewhere.

Based on the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether VA facilities were 
feasibly available to treat the veteran, and as to whether 
an attempt to use them beforehand would have been 
reasonable, sound, wise, or practical, and thus it is 
resolved in his favor.  See 38 C.F.R. § 17.120(c).

It is also clear from the evidence that the admitting 
physician was of the belief that the veteran was 
authorized by VA for stabilization, and as soon as he had 
done just that by giving him several types of Heparin and 
aspirin, he contacted the VA for his transfer, which was 
immediately approved and thereafter effectuated as soon as 
possible.  

The Board concludes that because the veteran reasonably 
fulfills all the criteria under 38 C.F.R. § 17.120, he is 
entitled to payment of the cost of medical expenses 
incurred at Tillamook County General Hospital on January 
27, 1998.  




ORDER

VA payment of the cost of medical expenses incurred at 
Tillamook County General Hospital on January 27, 1998, is 
granted, subject to the regulations pertaining to the 
payment of monetary awards.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

